
	
		I
		111th CONGRESS
		1st Session
		H. R. 2583
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Boswell (for
			 himself, Mr. Latham,
			 Mr. Braley of Iowa,
			 Mrs. Capps, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to improve
		  health care for women veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Women
			 Veterans Access to Care Act.
		2.FindingsCongress makes the following
			 findings:
			(1)As of 2008, 15 percent of members of the
			 Armed Forces are women.
			(2)As of 2008, one of every 10 members of the
			 Armed Forces serving in Iraq is a woman.
			(3)As of 2006, more than 16,000 single mothers
			 have served in Iraq and Afghanistan.
			(4)As of 2008, an estimated one-third of women
			 veterans who have sought counseling at the Department of Veterans Affairs
			 report having been the victim of rape or attempted rape during their
			 service.
			(5)As of 2008, women are the fastest growing
			 group within the veteran population.
			(6)As of 2008, 11 percent of Operation
			 Enduring Freedom and Operation Iraqi Freedom veterans were women.
			(7)As of 2006, more than 155,000 women have
			 served in Operation Enduring Freedom or Operation Iraqi Freedom.
			(8)As of 2008, nearly half of all women
			 veterans who served in Operation Enduring Freedom or Operation Iraqi Freedom
			 have enrolled with Department of Veterans Affairs health care.
			3.Emphasis on
			 health care for women veterans
			(a)EmphasisIn providing health care services to women
			 veterans, the Secretary of Veterans Affairs shall ensure that an emphasis is
			 placed on the following:
				(1)With respect to
			 physical health, conditions including—
					(A)sexual
			 reproductive health;
					(B)preventative
			 medicine and early detection of problems;
					(C)sexual
			 trauma;
					(D)special needs of
			 women with prosthetics;
					(E)rehabilitation;
			 and
					(F)other conditions
			 the Secretary considers appropriate.
					(2)With respect to
			 mental health, issues including—
					(A)stress reduction (including the reduction
			 of stress associated with balancing children, family, and work
			 responsibilities);
					(B)services for
			 depression, anxiety, post-traumatic stress disorder, and substance abuse;
					(C)conflict
			 resolution; and
					(D)other issues the
			 Secretary considers appropriate.
					(3)Improving health-related telecommunications
			 technologies.
				(4)Providing care to
			 women veterans who—
					(A)served in
			 Operation Enduring Freedom or Operation Iraqi Freedom;
					(B)live in a rural
			 location; or
					(C)are homebound or elderly.
					(5)With respect to health professionals
			 employed by the Department of Veterans Affairs, issues including—
					(A)hiring health professionals who are
			 specialists in fields related to women’s health; and
					(B)offering
			 additional training on special issues regarding women veterans.
					(b)StudyThe Secretary shall conduct a study on
			 health care for women veterans. Such study shall—
				(1)identify the main
			 causes of stress among women veterans;
				(2)determine the most effective method to
			 reduce such stress; and
				(3)evaluate the
			 various private and public health care systems in which women veterans receive
			 care (including mental health care).
				(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report containing—
				(1)an evaluation of
			 the activities conducted by the Secretary pursuant to subsection (a);
				(2)the findings of
			 the study required by subsection (b); and
				(3)such recommendations for legislative or
			 administrative action the Secretary considers appropriate to improve health
			 care for women veterans.
				4.Outreach to women
			 veterans and families
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out an outreach program to provide women veterans
			 and families of such veterans with information concerning the following:
				(1)The various
			 resources available to such veterans and families, including mental and
			 behavioral resources.
				(2)The conditions and
			 issues such veterans may experience, including those described under section
			 3(a).
				(3)The challenges
			 that family members of such veterans, especially spouses and children, may
			 experience.
				(b)Authority to
			 contractThe Secretary may
			 enter into a contract with a public or private entity to carry out this
			 section.
			
